EXHIBIT 10.27







EXTENSION AGREEMENT







WHEREAS, Key Link Assets Corp., a Delaware corporation (“Maker”), and Synergy
Law Group (“Payee”), are parties to a promissory note (“Note”) as follows:




(a)  Promissory Note dated September 29, 2013 in the principal amount of $34,541

(b)  On June 29, 2014, the Maturity Date of the Note was extended to June 30,
2016




WHEREAS, the parties desire to extend the Maturity Dates of the Note and ratify
and affirm the remaining provisions of the Note.




NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES AS FOLLOWS:




1.  The Maturity Dates of the Note shall be extended to June 30, 2017.




2.  All other terms and provisions of the Note are hereby ratified and affirmed.




IN WITNESS WHEREOF, the undersigned have caused this Extension Agreement to be
duly executed as of June 29, 2015.




MAKER:

 

PAYEE:

 

 

 

KEY LINK ASSETS CORP.

 

 

A Delaware corporation

 

 

 

 

 

By /s/ Shawn P. Clark

 

/s/ Bart Loethen

Its Chief Executive Officer

 

Synergy Law Group









